Case 20-01005         Doc 14        Filed 04/30/20 Entered 04/30/20 16:17:02                              Desc Main
                                       Document Page 1 of 1
                                                                                            Page 1 of 1


    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF MAINE
    PDF FILE WITH AUDIO FILE ATTACHMENT

          20-1005
          Penobscot Valley Hospital v. Carranza, in her capacity as administrator for the



          Case Type :                    ap
          Case Number :                  20-1005
          Case Title :                   Penobscot Valley Hospital v. Carranza, in her capacity as administrator
                                         for the
          Audio Date\Time:               4/30/2020 4:02:32 PM
          Audio File Name :              20-1005_20200430-160232.mp3
          Audio File Size :              3887 KB
          Audio Run Time :               [00:10:48] (hh:mm:ss)




    Help using this file:

             An audio file is embedded as an attachment in this PDF document. To listen to the file,
             click the Attachments tab or the Paper Clip icon. Select the Audio File and click Open.

    MPEG Layer-3 audio coding technology from Fraunhofer IIS and Thomson.


             This digital recording is a copy of a court proceeding and is provided as a
             convenience to the public. In accordance with 28 U.S.C. § 753 (b) "[n]o
             transcripts of the proceedings of the court shall be considered as official
             except those made from the records certified by the reporter or other
             individual designated to produce the record."
